DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with THOMAS LUNDIN on 12 FEBRUARY 2021.
The application has been amended as follows: 
The claims have been amended as follows from the previous 11 FEBRUARY 2021 amended claim set -
16. (Currently Amended) A vibrational system for treating endovascular disease of a patient, comprising:
a signal generator that is capable of producing a signal at a frequency of 1 KHZ-10 MHZ and a power of less than 20 Watts, wherein the signal generator is configured to produce the signal in each of: (i) a continuous mode, whereupon operating in the continuous mode, the signal generator continuously produces ultrasound energy; (ii) a pulse mode, whereupon operating in the pulse mode, the signal generator produces ultrasound energy in pulses; and (iii) a modulated mode, whereupon operating in the modulated mode, the signal generator produces ultrasound energy in pulses and modulates the pulses to have varying pulse parameters;

an elongated ultrasound transmission member having a distal end configured to be inserted into the body of the patient, and a proximal end coupled to the transducer, wherein the elongated ultrasound transmission member is configured to propagate the vibrational energy received from the transducer at the proximal end of the transmission member through the transmission member to the distal end of the transmission member; and
a catheter having an irrigation lumen and an irrigation port in fluid communication with the irrigation lumen, wherein the catheter at least partially surrounds the ultrasound transmission member and is axially aligned proximally of the distal end of the elongated ultrasound transmission member to direct the-surface waves from the distal portion of the transmission member toward a treatment area, wherein the irrigation port discharges an irrigation fluid through at least one outflow channel ;
wherein an anchor member is attached to the distal end and the ultrasound transmission member; and
wherein the distal end of the elongated transmission member extends outside of the catheter, and the system further includes a polymer sheath positioned along the distal end of the ultrasound transmission member and the anchor member, the polymer sheath having a smaller diameter than the catheter.

18-19. (Canceled)

20. (Currently Amended) The system of claim 16 [[19]], wherein a polymer shell is positioned around the distal end of the ultrasound transmission member and is at least partially surrounding a radiopaque marker of the elongated ultrasound transmission member, the anchor member, and the ultrasound transmission member.

22. (Currently Amended) The system of claim 21, wherein [[an]] the anchor member is attached to the separate tip.

25. (Canceled)

41-45. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the above amendments provide the subject matter of Claims 18 and 19 into the independent claims to define and distinguish over the prior art. The amendments further delete limitations from Claim 1 which had been found not to be compatible with the configuration described in Claims 18 and 19 (see Fig. 10-15) which do not resolve a catheter having perpendicular/lateral side openings. Amendments to the dependent Claims resolve antecedent basis and claim numbering issues and delete claims which are not directed toward the allowable combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/16/2021